DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 was filed after the mailing date of the Application on 09/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action responds to the amendment filed on 03/08/2022. Claims 1-17 are pending in the application. Claims 1-12, 14 and 16-17 have been amended.
Response to Arguments
Applicant’s arguments, see pages 6-10, filed on 03/08/2022, with respect to the rejection of the amended claims 1 and 14 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc Weiner on 05/18/2022.
Comment: The purpose of the amendment is to fix the antecedence basis issue in the claims.
IN THE CLAIMS:
Claim 16 has been amended as follow:
A mixing method comprising: 
providing a chip comprising a first chamber and a second chamber;
a first step of heating a first valve provided in a first flow path that allows a communication between the first chamber and the second chamber, and changing a shape of the first valve by heating to open the first flow path; 
a second step of moving the fluid stored in the first chamber to the second chamber in which a mixing target is stored; 
a third step of heating a second valve provided in a second flow path that allows a communication between the second chamber and an outside of the chip, and changing a shape of the second valve by heating to open the second flow path; and 
a fourth step of moving the fluid mixed with the mixing target from the second chamber to the outside of the chip.
Allowable Subject Matter
Claims 1-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753